Citation Nr: 1208265	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 25, 1977 to March 4, 1977 and from September 1977 to December 1978.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

In a January 2009 rating decision, the RO reopened and denied the Veteran's claim for entitlement to a bilateral eye disability.  

In a June 2009 rating decision, the RO denied entitlement to service connection for bipolar disorder.  The Veteran's initial claim was specifically for entitlement to service connection for bipolar disorder.  However, based on the holding in the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), his claim has been recharacterized as one for an acquired psychiatric disorder, to include bipolar disorder.  

The Board has a legal duty to address the 'new and material evidence' requirement regardless of the actions of the RO. If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1992 rating decision issued in February 1992, the RO denied the Veteran's claim for service connection for a bilateral eye condition as there was a no evidence of service incurrence or aggravation and no evidence of continuity of symptoms or treatment following service.

2.  The RO accepted a June 1992 statement from the Veteran as a notice of disagreement (NOD) with the decision and a statement of the case was issued in August 1992; however, the Veteran did not perfect his appeal, or submit any additional evidence during the appeal period; and the RO closed the appeal.

3.  Evidence received since the rating decision issued in February 1992 includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's has an acquired psychiatric disorder, diagnosed as depression, which manifested while on active duty.


CONCLUSIONS OF LAW

1.  The RO's January 1992 rating decision that denied the claim for service connection for a bilateral eye condition is final. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  The evidence received since the January 1992 decision is new and material and sufficient to reopen the claim for service connection for a bilateral eye condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for a psychiatric disorder, diagnosed as depression have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for a bilateral eye disorder and in granting of service connection for a psychiatric disorder, diagnosed as depression, the claims are substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Claims to Reopen - law

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for a bilateral eye condition in a rating decision issued in February 1992, on the basis that there was no evidence of as there was a no evidence of service incurrence or aggravation and no evidence of continuity of symptoms or treatment following service.  The Veteran filed a statement dated in June 1992 indicating his desire to have his claim reconsidered on the basis of clear and unmistakable error (CUE).  It should be noted here that, at that time, there was no final decision and therefore a CUE claim was not for consideration.  38 C.F.R. § 3.105 (a) (2011).  There have been no other allegations of CUE in a final decision in the record of evidence.  

The RO accepted the Veteran's June 1992 statement as an NOD to the rating decision and a statement of the case was issued in August 1992; however, the Veteran did not perfect his appeal or submit any additional evidence.  The RO then closed the appeal.  

As such, the rating decision issued in February 1992 became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103; Cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.159(b).

Pertinent new evidence that has been added to the record since the denial issued in February 1992. The record now includes a letter from a private physician who noted a November 1979 medical record which reflected that the Veteran was legally blind and opined that it was quite likely that the Veteran's vision had been poor for several years prior to his diagnosis of Stargardt's disease.  This raises the possibility that the Veteran's current disorder was present prior to service or manifested while on active duty.  This evidence raises a reasonable possibility of substantiating the claim. 

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

As discussed below, this evidence triggers VA's duty to provide an examination. 

The evidence is, therefore, new and material, and the claim is reopened.

Service Connection - law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background.

The Veteran's service treatment records reflect that he was seen in October 1977 for self-reported "bad nerves."  He described a disruptive childhood and being a ward of the state.  He was assessed as having situational maladjustment.  October 1978 evaluation shows that the Veteran was found to have no psychiatric disorder per se except for mild to moderate depressive affect-situational.  The examiner also noted a character disorder.  The Veteran reported that he did not want to live and the examiner noted the possibility of a suicidal gesture or attempt and recommended that protective measures be taken.  

Treatment records dated in April 1985 from the Chambersburg Hospital reflect that the Veteran was hospitalized for a suicide attempt.  It was noted that he had been depressed two years earlier and had made a suicide attempt at the time of his divorce.  He was diagnosed as having dysthymic disorder, alcoholism, mixed personality disorder with passive, aggressive, and manipulative trends.  A May 1985 treatment record reflects that the Veteran had been severely depressed in recent months.  The examiner noted that the Veteran's "difficulties" had begun before he became legally blind.  Records dated in July 1985 show show impressions of depression with suicide attempt with a drug and alcohol overdose.

The Veteran was treated at a private facility called the Meadows in April and May 1985 where he was hospitalized for substance abuse.  He was diagnosed as having recurrent major depression and alcohol dependence.

Private treatment records dated from November 1987 to June 2004 document continuing treatment for major depression and substance abuse.


Records from Lancaster General Hospital dated in April and May 2006, reflect that the Veteran was hospitalized for several days.  Upon discharge, he was diagnosed as having recurrent major depressive disorder, posttraumatic stress disorder and alcohol dependence.  

The Veteran was treated at Alleghany Valley Hospital from May 2008 to October 2008 and was diagnosed as having substance induced mood disorder, depression, bipolar disorder, not otherwise specified and alcohol dependence.  

VA treatment records dated from March 2008 through February 2009 reflect the diagnosis of alcohol abuse, in remission; and bipolar disorder, not otherwise specified.

Analysis

The record reflects that the Veteran has been diagnosed as having a variously diagnosed psychiatric disability.  The diagnoses have largely consisted of depression, major depression and bipolar disorder.  At one point PTSD was reported but that diagnosis has not been reported during the current appeal period.  In any event, the Veteran is shown to have a current disability.

The Veteran's service treatment records document psychiatric symptoms, and the Veteran has also reported such symptoms.  Hence, an in-service disease is also demonstrated.  

The Veteran was noted to have a history of alcohol abuse as early as during private hospitalization in 1980.  He has reported that he drank to feel better.  He has indicated that he had symptoms of bipolar disorder beginning in service, but did not realize that these were symptoms of that disorder.  The evidence shows continuing depressive symptoms and treatment since active duty.  Savage.

As such, service connection for a psychiatric disability; diagnosed as depression, major depression and bipolar disorder; is granted.


ORDER

As new and material evidence has been received, the claim for service connection for a bilateral eye disability is reopened, and the appeal is, to this extent, granted.

Service connection for a psychiatric disability; diagnosed as depression, major depression and bipolar disorder; is granted.


REMAND

Service connection for the Veteran's claimed eye disability was most recently denied because the RO found that the current disability, Stargardt's disease, was an hereditary disease, it was not shown to have been aggravated in service or to have progressed beyond natural progression.

There is; however, no medical opinion in the record that the Veteran's current Stargardt's disease is hereditary, pre-existed service, or was not aggravated.

The Veteran's visual acuity at his January 1977 entrance examination for his first period of active duty was 20/40 on the right and 20/70 on the left.  It was noted that he had decreased distance vision on examination.  A separation examination from this period of duty is not in the claims file.  

His visual acuity at his July 1977 entrance examination for his second period of active duty was 20/30 on the right and 20/100 on the left.  There was a notation on the examination report that the Veteran had decreased distance vision and a defect in color vision.  At his November 1978 exit examination, his visual acuity was 20/40 on the right and 20/50 on the left.  On his separation Report of Medical History, the Veteran indicated that he had eye trouble.

While the Veteran's visual acuity did not show a decline during active duty, other aspects of his vision were apparently not tested during service, and the record shows that in January 1980 the Veteran reported an approximately three year history of failing vision centrally, in association with a disturbance of color vision and a ring like hallucination of color about the center of vision.  This report together with the Veteran's report of eye trouble at service separation, suggests that he may have acquired additional eye disability during service.  

An eye examination is needed to determine whether the current eye disability had its onset in service or was aggravated beyond natural progression therein.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether Stargardt's disease preexisted either period of active duty and was aggravated during active duty beyond the natural progression of the disease or had its onset in service.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether Stargardt's disease is a congenital defect; a congenital disease; or neither.

The examiner should clarify whether the diminished visual acuity noted on the examination for the Veteran's entrance into both periods of active service was a manifestation of Stargardt's disease; if it was not a manifestation of that disease, the examiner should opine as to whether Stargardt's disease clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated; and whether Stargardt's disease, as likely as not, was initially manifested in service.

If the diminished visual acuity at service entrance was a manifestation of Stargardt's disease the examiner should opine whether the disease underwent an increase in disability during service that was beyond natural progression.

The examiner should consider the Veteran's report of eye trouble at the time of his service separation examination, and the 1980 report of a three year history of increasing eye symptoms.

The examiner must provide reasons for each opinion. 

If the examiner cannot provide an opinion without resort to speculation, he/she must indicate whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


